

116 S1605 IS: Housing Survivors of Major Disasters Act of 2019
U.S. Senate
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1605IN THE SENATE OF THE UNITED STATESMay 22, 2019Ms. Warren (for herself, Mr. Blumenthal, Mr. Markey, Ms. Harris, Mr. Durbin, Ms. Klobuchar, Mr. Sanders, Mrs. Gillibrand, Mr. Menendez, Mr. Kaine, Mr. Casey, Mr. Bennet, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo make available necessary disaster assistance for families affected by major disasters, and for
 other purposes.1.Short titleThis Act may be cited as the Housing Survivors of Major Disasters Act of 2019.2.DefinitionsIn this Act, the terms Agency and Administrator mean the Federal Emergency Management Agency and the Administrator thereof, respectively.3.Eligibility for and use of disaster assistance(a)EligibilityNotwithstanding any other provision of law, individuals and households described in subsection (c) shall be eligible for assistance made available under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) in connection with a major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170), including Hurricane Maria of 2017.(b)UseIn the case of any assistance described in subsection (a) that is made available in connection with a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), including Hurricane Maria of 2017, such assistance may be used on behalf of an individual or household described in subsection (c) for costs relating to obtaining title for that individual or household to a property described in such subsection, including the cost of land surveys and any other taxes or fees associated with transfer of the property.(c)Eligibility(1)In generalWith respect to a major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170), an individual or household described in this subsection is an individual or household who—(A)is occupying an otherwise unused or uninhabited property located in the area for which the major disaster was declared but does not have documented ownership rights to and is not renting the property; or(B)is or was residing in an area for which the major disaster was declared, but does not have documentation to that effect, including—(i)an individual or household who is renting without a written or formal lease;(ii)unsheltered individuals or households experiencing homelessness; and(iii)an individual or household residing in any portion of any housing accommodation or property upon which a housing accommodation is located, including any living quarters, boardinghouse, bunkhouse, maintenance-of-way car, mobile home, manufactured home, or travel trailer.(2)ConsiderationIn making a determination of eligibility for purposes of this Act, the Administrator shall consider a wide range of evidence.(d)Alternative forms of evidenceIn determining if an individual or household is eligible for assistance under this Act, the Administrator shall accept a declarative statement described in section 4 or the presentation of alternative evidence, including the following:(1)A utility (gas, electric, or water) bill with the name and address of the individual.(2)A merchant’s statement (credit card, delivery notice, or first class mail) with the name and address of the individual.(3)A pay stub from an employer with the name and address of the individual.(4)A current driver’s license or State-issued identification card of the individual.(5)The deed or title for the property.(6)A mortgage payment booklet or other mortgage documents.(7)Property title or mobile home certificate of title.(8)Real estate property tax receipts.(9)A school registration containing the address of self, child, or children.(10)A will and testament with the name and address of the individual.(11)Medical records that list the name and address of the individual.(12)Charitable donation receipts that list the name and address of the individual.(13)Any other documentation, certification, identification, or proof of occupancy or ownership not included on this list that can reasonably link the individual requesting assistance to the damaged property.4.Declarative statement(a)Development of declarative statement(1)In generalNot later than 30 days after the date of enactment of this Act, the Administrator shall create and distribute where necessary a form declarative statement that an applicant for assistance under this Act may use to self-certify their eligibility for assistance under this Act.(2)Prohibition of notarizationThe Administrator may not require a declarative statement submitted under this Act to be notarized.(3)Evidence supporting declarative statementsA declarative statement submitted under this Act shall not require evidence beyond the scope of section 3(d).(b)ExemptionsA declarative statement submitted under this Act is exempted from publication notice, public comment periods, and agency information collection review and approval by the Office of Management and Budget required by chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).(c)GuidanceNot later than 30 days after the date of enactment of this Act, the Administrator shall provide written notification and guidance to employees of the Agency regarding the requirements of this Act.(d)PublicationNot later than 30 days after the date of enactment of this Act, the Administrator shall—(1)make the form declarative statement created under paragraph (1) available in Spanish and English at all active Disaster Recovery Centers; and(2)publish in English, Spanish, and any other locally predominant languages on the website and social media of the Agency the form declarative statement created under paragraph (1) and instructions on how applicants can reopen or seek further appeal of relevant determinations.(e)Past disastersFor applicants of assistance provided under this Act with respect to any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) occurring in 2017 or 2018, the Administrator shall provide an applicant not less than 180 days to submit a declarative statement under this Act to reopen or appeal a case after the applicant has received notice of the right to do so.5.FEMA DHAP agreements(a)2017 and 2018 disastersNot later than 60 days after the date of enactment of this Act, the Administrator shall enter into an interagency agreement or agreements with the Secretary of Housing and Urban Development as may be necessary to ensure the implementation of a Disaster Housing Assistance Program under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to provide temporary rental assistance to individuals and households displaced from their residences by any major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) during 2017 and 2018 (including Hurricane Maria of 2017), including individuals and households eligible for such assistance under section 3(a) of this Act.(b)Future disastersIn the case of any major disaster declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) on or after the date of enactment of this Act, not later than 60 days after a declaration of the major disaster, the Administrator and the Secretary of Housing and Urban Development shall engage in consultations regarding the implementation of a Disaster Housing Assistance Program under section 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) to provide temporary rental assistance to individuals and households displaced from their residences by the major disaster, including individuals and households eligible for such assistance under section 3(a) of this Act.